My
Government supports the report of the Secretary-
General, which reaffirms development, peace, security
and human rights as fundamental to the well-being of
any modern State. The Government of Saint Kitts and
Nevis steadfastly contends that there is an inherent link
between poverty reduction, the promotion of human
rights, economic development, security and good
governance.
Regrettably, the tendency has been to separate
them, in favour of what some call political imperatives.
I daresay policies do not and cannot exist in a vacuum.
Politics is about people, and therefore national,
regional or even international organizational policies
must be about people. There is stark evidence of this.
The political landscape reveals clear indications
of the interconnectedness of the phenomena of poverty
eradication, security, economic development and
governance. The task of governance is becoming
increasingly difficult in the face of growing
unemployment, deepening poverty, escalating energy
prices and a mounting cost of living. As a
consequence, we have witnessed social dislocations
and civil disquiet. The fruits of globalization still do
not grow among the worldís poorest, who have become
further marginalized and blame their Governments,
which, despite their best efforts, are often relegated to
the margins of political discourse and economic
activities.
Some citizens have become more vocal and more
open in their distrust of Government policies that fail
to deliver the promises of democracy and
globalization, fail to reduce poverty and unemployment
and fail to improve their standard of living. The
economic and political rift between rich and poor
nations is steadily becoming a deeper divide as
mistrust continues to characterize relations between the
developed and the developing countries.
Understandably, small countries ó despite
limited and diminishing resources ó are expected to
participate equally in the fight against the social
scourges that confront us. But that dramatically
reduces our ability to make new and necessary
investments in socio-economic development. It is
within that context that we urge Member nations to
substantively support the Millennium Development
Goals. We also urge them to partner with us,
recognizing our vulnerabilities to natural disasters and
other external economic factors, and recognizing the
need for preferred and differential treatment in trade
and access to markets in developed countries. We urge
developed countries to implement policies that do not
2

undermine our efforts or reverse the gains that we in
small developing countries have made. We call for
equity and for a willingness to live and let live.
Despite overwhelming odds, however, the
Government of Saint Kitts and Nevis stands ready to
do its share. At the base of our efforts and policies is
the fundamental importance of strengthening the rights
of the child. We believe that promoting the rights of the
child goes to the heart of full and effective protection
of human rights. We also firmly believe that by making
sure every child in Saint Kitts and Nevis has access to
primary and secondary education, to potable water and
to health care, we are creating healthier, better adjusted
and productive adults whose rights will have been
nourished and enshrined in the policy orientation and
development agenda of our proud country.
It is generally accepted that the right to
development is also a fundamental right that national
Governments have a primary responsibility to ensure.
Long before the Millennium Development Goals were
formally elaborated and adopted by the community of
nations, that fundamental right was emphatically
understood by the Government and the people of Saint
Kitts and Nevis. As a point of reference, in this year's
Human Development Report issued by the United
Nations Development Programme, Saint Kitts and
Nevis was ranked 49 out of 177 countries on the
Human Development Index ó the second-highest
ranking in the Caribbean region and, indeed, among the
highest in the Latin American and Caribbean region.
The report reflects the reality in Saint Kitts and Nevis,
where there is an adult literacy rate of 97.8 per cent, a
life expectancy rate of 70 years - which needs upward
revision - and a combined primary, secondary and
tertiary school enrolment ratio of 89 per cent. The
report underscores our commitment to gender equality,
starting with current parity in enrolment levels among
girls and boys in school at both the primary and the
secondary levels. The report also confirms 98 per cent
access to safe water and sanitation. In the field of
health, it notes a 99 per cent rate of immunization of
infants against tuberculosis and measles in Saint Kitts
and Nevis.
The Pan-Caribbean Partnership to combat
HIV/AIDS (PANCAP), established by the Caribbean
Community (CARICOM), has proved to be a useful
and pragmatic vehicle for collective action and results.
In Saint Kitts and Nevis, our own fight against
HIV/AIDS uses that particular model. PANCAP has
distinguished itself and has been identified as a best-
practice model. We are therefore now pursuing policies
aimed at universal access to treatment and care and at
ending discrimination and the stigmatization of those
persons affected by HIV/AIDS, while at the same time
continuing our public education initiatives on
preventing the spread of the virus.
A per capita income of more than $7,000 places
us squarely among upper-middle-income countries. We
thank the United Nations for recognizing our efforts,
which are the result of policies engineered to ensure
the development of the individual despite the obstacles
that we face as a small economy. They also reflect the
commitment of my Government to ensuring the
protection of the rights of our children and their role in
our countryís future.
That, however, is only one side of the coin. The
achievements to which I referred come at an enormous
cost - a cost that represents an enormous burden - to
our people. The past decade has been particularly
difficult for Saint Kitts and Nevis. Our small island
State continues to be especially vulnerable to natural
disasters, external economic fluctuations and policies
biased against small economies such as ours. My
country has experienced back-to-back hurricanes,
landslides and floods, at a cost of more than half a
billion dollars. We have been forced to direct more and
more of our scarce resources towards recovery and
away from development.
The experience throughout the Caribbean region
is very similar. It was just in July this year that our
sister CARICOM nation of Grenada again suffered
serious devastation, caused by Hurricane Emily, on the
back of last year's devastation brought by Hurricane
Ivan. The Maldives, another small island sister nation,
has made pleas for a delay in the process set in motion
for its graduation from the list of least developed
countries, owing to the tsunami. We specifically
support the Maldives' request.
In addition to the cost of recovery, escalating
high prices and the cost of food imports, Saint Kitts
and Nevis, as an emerging tourist destination, has
faced the prohibitively high cost of implementing
supplementary security measures since 11 September
2001. To further compound that grave situation, the
recent rulings of the World Trade Organization relative
to trade preferences have dealt a most significant blow
3

to small economies in the Caribbean and therefore
threaten to unravel their economic base.
In the case of my country, after centuries of sugar
production and sales to the European market - which
have been a cornerstone of our economic support and
our social stability - we have been forced to close that
industry, which finally succumbed to continuous losses
and escalating debts. Saint Kitts and Nevis can no
longer compete profitably in a world market that is
characterized by engineered low prices for sugar and
by the unfair trading practices of some countries. That
has severe implications in terms of unemployment,
social dislocation, psychological distress and the
dramatic loss of urgently needed foreign-exchange
earnings.
We have tried to prepare for such an eventuality
through a process of economic diversification, but
support from the international community has not been
forthcoming. The cost of borrowing, the removal of
grant financing from the menus of international
financial institutions and the annual recovery costs
from catastrophic hurricanes have become more and
more onerous. Creative legal policy initiatives,
especially in the international financial services sector,
have been challenged and undermined by some
developed countries.
In an attempt to fulfil the Millennium
Development Goals by 2015, my Government has also
pursued policies to stimulate and facilitate private-
sector-led growth by investing in physical
infrastructure and human resource development. But
we need international political and economic support.
The Secretary-General underscored that threats to
peace and security represent different things to
different countries. If we intend to promote collective
security, there must be an appreciation of and
sensitivity to this diversity among countries. In the
same way, we are called upon to aid in the fight against
terrorism, drug trafficking, transnational organized
crime and other scourges that threaten international
peace and security in the more advanced countries. It is
not unreasonable, therefore, to expect reciprocity of
support in fighting the almost intractable problems that
confront small States. To address these urgent
challenges, we call on the international community to
support and contribute to the full, timely and effective
implementation of the Mauritius Strategy for further
implementation of the Programme of Action for the
Sustainable Development of Small Island Developing
States, which we consider a very important mechanism
for achieving the Millennium Development Goals.
My Government was heartened by the Secretary-
General's proposal for the establishment of a Human
Rights Council. We also support effective change in the
United Nations, which also means that the Security
Council must evolve to reflect current world realities.
The United Nations must also play a more enhanced
role in development, and the concerns of small island
developing States must be given greater attention
within this Organization. Small States can offer best-
practice models and creative ideas from which the
international debate on development, peace, security
and human rights could benefit.
We encourage greater transparency in the
deliberations of critical organs of the Organization and
greater opportunities for small States to be represented
in the decision-making processes of these organs.
The people of Taiwan continue to be excluded
from the brotherhood of nations, which was created to
represent the hopes and aspirations of all peoples. My
Government reiterates its call for the people of the
Republic of China, Taiwan, to be consulted, effectively
represented and invited to participate in the critical
debates on world peace, human security, development
and human rights. I believe that we would have failed
to promote human rights effectively if, through
political exclusion, generations of people are relegated
to the margins of such important issues and the forums
that facilitate their discussion.
I remain cautiously optimistic about the future.
On the one hand, Governments have rededicated
themselves to the struggle to build a world free from
want and fear and with the freedom to live with
dignity. In addition, we are poised to reform the United
Nations in the hope that it can play a more effective
role in this ever-changing world.
However, the tenor of last week's summit
suggests a strong possibility that some developed
countries may yet renege on those commitments, which
could further erode developing countries' efforts to
eradicate extreme poverty, generate employment,
promote human security and narrow the development
gap between richer and poorer countries.
We still have an opportunity for an enhanced
global partnership to turn commitments into action and
4

secure a future for our children, a future that is free
from want of the basic necessities, free from fear of
violence with guarantees of protection of the right to
live in dignity. Only then will we build and reinforce
the foundation of democracy, enhance collective
security and jumpstart a process where globalization
becomes a vehicle for change among all of the world's
peoples.